These appeals were argued together and will be determined in one opinion. They involve the same questions disposed of in Ernest A. Frey v. United Traction Co. of Pittsburgh, 320 Pa. 196. We consider the records amended by marking the suits to the use (as stated in Frey's Appeal). *Page 204 
The orders appealed from are reversed, the records are remitted to the end that judgment be entered for the plaintiff for such sum as to right and justice may belong unless other legal or equitable cause be shown to the court below why such judgment should not be so entered.